Citation Nr: 0033775	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee condition.  

2.  Entitlement to service connection for a claimed right ear 
infection.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected temporomandibular joint 
syndrome (TMJ) with headaches.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in May 1999.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in May 1999 for purposes 
of, among other things, affording the veteran VA examinations 
in order to determine the current nature and likely etiology 
of her claimed right knee condition and to determine the 
current manifestations and severity of the service-connected 
TMJ disorder.  

Based on the reports submitted, the examining physicians 
failed to follow the directives of the May 1999 remand order.  
For instance, following examination of the right knee, the 
examiner concluded that x-ray studies were needed in order to 
determine the current nature and likely etiology of the right 
knee condition.  While the x-ray studies were noted to reveal 
a normal right knee, the examiner offered no opinion as to 
the nature and likely etiology of the pain noted on palpation 
of the lateral compartment and popliteal ear of the right 
knee.  

As for the examination performed to assess the severity of 
the veteran's TMJ syndrome, the Board finds that the examiner 
failed to adequately address the functional impairment noted 
to be associated with this condition, as well as the 
relationship between the veteran's right ear pain and the 
service-connected TMJ syndrome.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  

Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded additional 
examinations so as to obtain an informed medical opinion as 
to the current nature and likely etiology of the right knee 
condition and the current manifestations and severity of the 
TMJ disorder.  In addition, all medical records should be 
obtained for review.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
complaints regarding the claimed right 
knee and right ear conditions and the 
service-connected TMJ condition since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and likely 
etiology of the claimed right knee 
condition.  All indicated testing should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  
Based on the examination and review of 
the case, the examiner is requested to 
characterize the nature of any 
preexisting right knee problems, the 
nature of in-service complaints and 
symptoms and the relationship, if any, 
between pre- and post-service findings.  
Specifically, if it is determined that 
the veteran had pre-existing right knee 
pathology, the examiner should offer an 
opinion as to whether the pre-existing 
right knee condition underwent an 
increase in severity beyond natural 
progress during the veteran's military 
service.  Complete rationale for all 
opinions expressed must be provided and 
the examiner should indicate whether the 
opinions expressed are based on a review 
of the claims folder.  

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current manifestations and 
severity of the veteran's TMJ disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
indicated tests, including range of 
motion testing, should be performed.  The 
examiner should specifically address the 
veteran's complaints of pain, including 
right ear pain, and report all 
manifestations of the TMJ disorder found.  
The examiner should be provided with the 
rating criteria and report exact jaw 
motion as noted in 38 C.F.R. § 4.150, 
Code 9905.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  The examiner should 
note whether the veteran's complaints are 
consistent with the objective findings 
and organic pathology.  All findings 
should be reported in detail and complete 
rationale must be provided for any 
opinion expressed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal is not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



